DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The specification discloses “(2) transporting a substrate solution containing 2-methyl-4-amino-5-cyanopyrimidine and a base and hydrogen to the micro-mixer simultaneously followed by mixing”, however, it is unclear how the step is accomplished, since “simultaneously” means at the same time while “followed by” implies that a step is completed and “followed by” another step.
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities:  The examiner suggests the following amendment.
	10. A micro-reaction system for preparing 2-methyl-4-amino-5-aminomethyl pyrimidine, comprising: a feed pump; a gas mass flow meter equipped with a flow controller; a micro-mixer; a micro-channel reactor; a condenser; a gas-liquid separator; and a back pressure valve; wherein the micro-mixer is provided with two inlets; one inlet of the micro-mixer is connected to the gas mass flow meter, and the other inlet of the micro-mixer is connected to the feed pump; an outlet of the micro-mixer is connected to an inlet of the micro-channel reactor, and an outlet of the micro-channel reactor is connected to an inlet of the condenser; a top of the gas-liquid separator is provided with a first port, a second port and a third port; an outlet of the condenser is connected to the first [[port ;]]port; the second port is configured to introduce nitrogen to provide a pressure in the gas-liquid separator; a pressure of the nitrogen is 0.1-4.5 MPa; the back pressure valve is connected to the third port, and a back pressure of the back pressure valve is 0.1-4 MPa; and a pressure of the nitrogen is 0.2-0.5 MPa larger than a back pressure value set by the back pressure valve; the micro-channel reactor is filled with a formalin-modified Raney nickel catalyst; the feed pump and the gas mass flow meter are configured to transport a substrate solution containing 2-methyl-4-amino-5-cyanopyrimidine and hydrogen to the micro-mixer, respectively; the micro-mixer is configured for mixing the substrate solution with hydrogen obtain a reaction mixture; the reaction mixture flowing out of the micro-mixer enters into the micro-channel reactor and undergoes a catalytic hydrogenation; after flowing out of the micro-channel reactor, the reaction mixture is condensed in the condenser, and then enters the gas-liquid separator, a waste gas generated in the gas-liquid separator is discharged through the third port and the back pressure valve; and the reaction mixture is discharged through [[a]]an outlet provided at a bottom of the gas-liquid separator, collected and subjected to separation and purification to obtain a target product 2-methyl-4-amino-5-aminomethyl pyrimidine; wherein the 2-methyl-4-amino-5-aminomethyl pyrimidine is shown in formula (I): 
    PNG
    media_image1.png
    94
    120
    media_image1.png
    Greyscale
; and the 2-methyl-4-amino-5-cyanopyrimidine is shown in formula (II):
    PNG
    media_image2.png
    147
    150
    media_image2.png
    Greyscale
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, it is unclear how one would accomplish “(2) transporting a substrate solution containing 2-methyl-4-amino-5-cyanopyrimidine and a base and hydrogen to the micro-mixer simultaneously followed by mixing”, since “simultaneously” means at the same time while “followed by” implies that a step is completed and “followed by” another step.
	Claims 2-9 depend on claim 1.

Allowable Subject Matter
Claim 10 is allowed.
The closest prior art references are Takanohashi et al. (US 4,794,182), Niinobe et al. (DE 2948343 C2), Cypes et al. (US 2008/0275653 A1) and Kornilovich et al. (US 2019/0151846 A1).
	Regarding claim 10, Takanohashi et al. discloses a novel 2-lower alkyl-4-amino-5-substituted iminopyrimidine (see Abstract) and a process of preparing, with an industrial advantage, 2-lower alkyl-4-amino-5-aminomethylpyrimidine (see column 1, lines 5-10).
	Niinobe et al. discloses method for electrochemically reducing 2-methyl-4-amino-5-cyanopyrimidine (hereinafter referred to as "CP") is also known, in which 2-methyl-4-amino-5-aminomethyl-pyrimidine (hereinafter referred to as "DP" denotes), an intermediate for the production of vitamin B₁ (see description, 1st paragraph).
	Cypes et al. discloses combinations of modular components by coupling one or more microscale flash separation devices as described above, with one or more small-scale pumps, pressure transducers, control valves, level sensors, liquid mixers and/or microfluidic mass flow meters to form a single- or multi-stage fractionation system that may be amenable to use in a high-throughput automated workflow (see paragraph 0060).
	Kornilovich et al. discloses flow of the bead suspension and sample fluids can occur through a number of microfluidic channels indicated by arrows. Many of the illustrated components, including pumps 106, 108, valve 110, mixer 112, adsorbing chamber 114, filter 116, flow meter 118, and nozzle(s) 120 can be inside and/or integrated with the microfluidic channels (see Abstract; figure 1 and paragraph 0020).
	The prior art references fail to disclose or suggest a micro-reaction system comprising: a condenser; and a back pressure valve; wherein the micro-mixer is provided with two inlets; one inlet of the micro-mixer is connected to the gas mass flow meter, and the other inlet of the micro-mixer is connected to the feed pump; an outlet of the micro-mixer is connected to an inlet of the micro-channel reactor, and an outlet of the micro-channel reactor is connected to an inlet of the condenser; a top of the gas-liquid separator is provided with a first port, a second port and a third port; an outlet of the condenser is connected to the first port; the second port is configured to introduce nitrogen to provide a pressure in the gas-liquid separator; the back pressure valve is connected to the third port, and a back pressure of the back pressure valve is 0.1-4 MPa; and a pressure of the nitrogen is 0.2-0.5 MPa larger than a back pressure value set by the back pressure valve; the micro-channel reactor is filled with a formalin-modified Raney nickel catalyst; the feed pump and the gas mass flow meter are configured to transport a substrate solution containing 2-methyl-4-amino-5-cyanopyrimidine and hydrogen to the micro-mixer, respectively; the micro-mixer is configured for mixing the substrate solution with hydrogen obtain a reaction mixture; the reaction mixture flowing out of the micro-mixer enters into the micro-channel reactor and undergoes a catalytic hydrogenation; after flowing out of the micro-channel reactor, the reaction mixture is condensed in the condenser, and then enters the gas-liquid separator, a waste gas generated in the gas-liquid separator is discharged through the third port and the back pressure valve; and the reaction mixture is discharged through an outlet provided at a bottom of the gas-liquid separator.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774